EXHIBIT 10.1

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of September 4, 2013
(the “Effective Date”), by and between EMMIS OPERATING COMPANY, an Indiana
company (“Employer”), and PATRICK WALSH, an Indiana resident (“Executive”).
RECITALS
WHEREAS, Employer and its affiliates are engaged in the ownership and operation
of certain radio, magazine and related operations (together, the “Emmis Group”);
and
WHEREAS, Employer desires to employ Executive and Executive desires to be so
employed.
NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
AGREEMENT
1.Employment Status and Duties. Upon the terms and subject to the conditions set
forth in this Agreement, Employer hereby employs Executive, and Executive hereby
accepts exclusive employment with Employer. During the Term (as defined below),
Executive shall serve as Chief Financial Officer and Chief Operating Officer.
Executive shall have direct operating responsibility for the radio division and
such other duties, functions, authority and responsibilities as are commensurate
with the position of Chief Financial Officer and Chief Operating Officer.
Executive’s services hereunder shall be performed on an exclusive, full‑time
basis in a professional, diligent and competent manner to the best of
Executive’s abilities. Executive shall not undertake any outside employment or
business activities without the prior written consent of Employer. It is
understood and agreed that the location for the performance of Executive’s
duties and services pursuant to this Agreement shall be the offices designated
by Employer in Indianapolis, Indiana. Executive shall be permitted to serve on
the board of charitable, civic and for-profit organizations so long as such
services: (i) are approved in writing in advance by Employer; and (ii) do not
interfere with Executive’s duties and obligations under this Agreement. Employer
hereby approves of Executive’s membership on the following boards, so long as
such membership complies with this Section 1: National Association of
Broadcasters, Media Financial Managers Association, Radio Music License
Committee, Indianapolis 500 Festival and Center for Leadership Development.
Executive is currently a member of the Board of Directors of Emmis
Communications Corporation (“ECC”), and he shall continue to serve in such
position, subject to election by ECC’s shareholders, without additional
remuneration (unless Employer elects to remunerate “inside directors”) but shall
be entitled to the benefit of indemnification pursuant to the terms of Section
18.10. Executive shall also serve

 
 

--------------------------------------------------------------------------------



without additional remuneration as a director and/or officer of one (1) or more
of Employer’s subsidiaries or affiliates if appointed to such position(s) by
Employer and shall also be entitled to the benefit of indemnification pursuant
to the terms of Section 18.10.
2.    Term. The term of this Agreement shall commence on the Effective Date and
continue through and including July 31, 2017, unless earlier terminated in
accordance with the provisions set forth in this Agreement (the “Term”). The one
year period commencing on the Effective Date shall be the “First Contract Year”;
the one year period commencing on September 4, 2014 shall be the “Second
Contract Year”; the one year period commencing on September 4, 2015 shall be the
“Third Contract Year”; and the period commencing on September 4, 2016 through
and including July 31, 2017 shall be the “Fourth Contract Year” (each of the
foregoing, a “Contract Year”). Notwithstanding the foregoing, in the event that
Executive accepts (during the Term) a bona fide Chief Executive Officer position
that (i) represents a good faith opportunity to advance Executive’s career and
(ii) is with an employer that is not a Competitive Business (as defined below),
Executive may terminate his employment with Employer provided that Executive
shall give Employer prompt written notice of such acceptance and such notice is
(x) at least one-hundred twenty (120) days prior to termination of Executive’s
employment if he accepts such position before expiration of the Second Contract
Year or (y) at least sixty (60) days prior to termination of Executive’s
employment if he accepts such a position during the Third or Fourth Contract
Year. In the event that Executive terminates his employment prior to the
original expiration of the Term in compliance with this Section 2, the Term
shall run through Executive’s termination date, all post-term obligations set
forth in this Agreement shall commence as of the termination date, and Employer
shall pay Executive all amounts set forth in Section 9.2(ii). For purposes of
this Section 2, “Chief Executive Officer position” shall mean a position in
which Executive’s primary duties are those generally associated with a Chief
Executive Officer.
3.    Base Salary; Auto Allowance. Upon the terms and subject to the conditions
set forth in this Agreement, Employer shall pay or cause to be paid to Executive
an annualized base salary of Six Hundred Thousand Dollars ($600,000) (the “Base
Salary”), payable pursuant to Employer’s customary payroll practices and subject
to applicable taxes and withholdings as required by law. Executive’s Base Salary
shall be increased at the beginning of each Fiscal Year (as defined below)
during the Term by a percentage equal to the average percentage merit increase
for Employer’s corporate employees who do not have an employment agreement, but
in no event shall any such increase exceed two and one half percent (2.5%) of
Executive’s Base Salary in effect immediately prior to such increase.
Except as otherwise set forth herein, Employer shall have no obligation to pay
Executive the Base Salary for any periods during which Executive fails or
refuses to render services pursuant to this Agreement (except that Executive
shall not be

2
 
 

--------------------------------------------------------------------------------



considered to have failed or refused to render services during any periods of
Executive’s incapacity or absence from work due to sickness or other approved
leave of absence in accordance with the Company’s policies, subject to
Employer’s right to terminate Executive’s employment pursuant to Section 11) or
for any period following the expiration or termination of this Agreement. In
addition, it is understood and agreed that Employer may, at its sole election,
pay up to ten percent (10%) of Executive’s Base Salary in Shares (as defined
below); provided that: (i) the Shares are registered with the U.S. Securities
and Exchange Commission (the “SEC”) on a then-effective Form S-8 or other
applicable registration statement and are issued without restriction on resale
(and further provided that the Shares are listed on a securities exchange or
over-the-counter market, which does not include listing on the “pink sheets,” at
the time of issuance), subject to any restrictions on resale under ECC’s
Security Trading Policy and applicable federal and state law; and (ii) the
percentage of Executive’s Base Salary payable in Shares shall be consistent
with, and the exact number of Shares to be awarded to Executive shall be
determined in the same manner as, that utilized for the Key Executive Group. The
term “Key Executive Group” refers to the Company’s General Counsel and President
– Publishing Division (or, if either of those positions are no longer comparable
to Executive’s position, any other positions mutually agreed upon by the
parties).
During the Term, Executive shall receive a monthly auto allowance in the amount
of One Thousand Dollars ($1,000) (subject to withholding and applicable taxes as
required by law) consistent with Employer’s policy or practices regarding such
allowances, as such policy or practices may be amended from time to time during
the Term in Employer’s sole and absolute discretion; provided, however, that in
no event shall the auto allowance amount paid to Executive pursuant to this
provision be reduced.
4.    Incentive Compensation.
4.1    Option Grants. As of the Effective Date, Executive was granted an option
(the “Option”) to acquire Two Hundred Fifty Thousand (250,000) shares of Class A
Common Stock of ECC (“Shares”), which shall vest upon completion of the Second
Contract Year, subject to the terms of this Section 4.1 and Section 10. On
January 2, 2014, Executive shall be granted an Option to acquire Two Hundred
Fifty Thousand (250,000) Shares, of which fifty percent (50%) shall vest upon
completion of the Third Contract Year and fifty percent (50%) shall vest upon
completion of the Fourth Contract Year, subject to the terms of this Section 4.1
and Section 10. The Options granted pursuant to this Section 4.1 shall: (i) have
an exercise price per share equal to the Fair Market Value (“FMV”) of the stock
on the date of grant (as FMV is defined in the applicable Equity Compensation
Plan, or any subsequent equity compensation or similar plan adopted by ECC and
generally used to make equity‑based awards to executive‑level employees of the
Emmis Group (the “Plan”)); (ii) notwithstanding any other provisions in this
Agreement, be granted according to the terms and subject to the conditions of
the Plan; (iii) be evidenced

3
 
 

--------------------------------------------------------------------------------



by a written grant agreement containing such terms and conditions as are
generally provided for other executive‑level employees of the Emmis Group; and
(iv) be exercisable for Shares with such restrictive legends on the certificates
in accordance with the Plan and applicable securities laws. Employer shall use
reasonable efforts to register the Shares subject to the awards on a Form S-8 or
other applicable registration statement at such time as the Shares are issued to
Executive. The Options granted pursuant to this Section 4.1 are intended to
satisfy the regulatory exemption from the application of Code Section 409A for
certain options for service recipient shares, and shall be interpreted and
administered accordingly.
4.2     Fiscal Year Bonus Amounts. Upon the terms and subject to the conditions
set forth in this Section 4, in connection with each of Employer’s fiscal years
ending February 28, 2014, February 28, 2015, February 29, 2016, February 28,
2017 and February 28, 2018 (each, a “Fiscal Year”), Executive shall be eligible
to receive one (1) performance bonus in an annualized target amount equivalent
to Executive’s Base Salary (each, a “Fiscal Year Bonus”), the exact amount of
which, if any, shall be determined based upon Executive’s attainment of certain
performance and financial goals as determined each Fiscal Year by the
Compensation Committee of the Board of Directors of ECC (the “Compensation
Committee”), in its sole and absolute discretion, and communicated to Executive
within ten (10) days after a final determination by the Compensation Committee.
The Fiscal Year Bonus for Employer’s fiscal year ending February 28, 2014 shall
be paid pursuant to the Fiscal 2014 Corporate Incentive Plan approved by the
Compensation Committee as of March 1, 2013 (the “2013 CIP”).
In the event that Executive’s employment with Employer ends at expiration of the
Term (following July 31, 2017), the Fiscal Year Bonus earned by Executive with
respect to Employer’s Fiscal Year ending February 28, 2018, if any would have
been earned had Executive worked through February 28, 2018, as determined by the
Compensation Committee, in its reasonable discretion, shall be pro-rated
according to the following formula: the amount of the Fiscal Year Bonus that
Executive would have earned had Executive worked such entire Fiscal Year
multiplied by a fraction, the numerator of which shall be five (5), the
denominator of which shall be twelve (12).
4.3    Performance-Based Completion Bonus. Except as provided below, on the
condition that Executive remains employed by Employer, on a full-time,
continuous basis, through the end of the Second Contract Year, Employer shall
grant to Executive Shares with a FMV (at close of business on the final day of
the Second Contract Year) of (i) Three Hundred Thousand Dollars ($300,000), if
ASP (as defined below) as of the final day of the Second Contract Year is equal
to or more than Four Dollars and Sixteen Cents ($4.17) and less than Four
Dollars and Fifty-Four Cents ($4.54), or (ii) Five Hundred Thousand Dollars
($500,000), if ASP as of the final day of the Second Contract Year is equal to
or greater than Four Dollars and Fifty-Four Cents ($4.54) but less than Four
Dollars and Ninety-Two Cents ($4.92), or (iii) Seven

4
 
 

--------------------------------------------------------------------------------



Hundred Thousand Dollars ($700,000), if ASP as of the final day of the Second
Contract Year is equal to or greater than Four Dollars and Ninety-Two Cents
($4.92) (the “Mid-Term PBCB”). Except as provided below, on the condition that
Executive remains employed by Employer, on a full-time, continuous basis,
through the Term, Employer shall grant to Executive Shares with a FMV (at close
of business on the final day of the Term) of (iv) Six Hundred Thousand Dollars
($600,000), if ASP as of the final day of the Fourth Contract Year is equal to
or more than Five Dollars and Fifty-One Cents ($5.51) and less than Six Dollars
and Fifty-Three Cents ($6.53), or (v) One Million Dollars ($1,000,000), if ASP
as of the final day of the Fourth Contract Year is equal to or greater than Six
Dollars and Fifty-Three Cents ($6.53) but less than Seven Dollars and Sixty-Nine
Cents ($7.69), or (vi) One Million Four Hundred Thousand Dollars ($1,400,000),
if ASP as of the final day of the Fourth Contract Year is equal to or greater
than Seven Dollars and Sixty-Nine Cents ($7.69); provided, however, each of the
amounts set forth in this sentence, if any are earned, shall be reduced by the
original FMV of any Mid-Term PBCB award already made pursuant to the preceding
sentence (the “Full-Term PBCB”) (the Mid-Term PBCB and the Full-Term PBCB,
collectively, the “PBCB”). The PBCB awards, if any are earned, shall be made to
Executive on or within seven (7) business days of September 4, 2015 and August
1, 2017, respectively. Notwithstanding anything contained herein to the
contrary, a PBCB award set forth above shall not be made (regardless of ASP) in
the event that, prior to the payment date of such PBCB award, Executive is paid
any amounts as a result of a “Qualifying Termination” (as defined in the 2011
CIC Agreement) following a Change in Control (as defined below) pursuant to the
2011 CIC Agreement (as defined below). “ASP” shall mean an adjusted share price,
calculated as follows: the average Volume-Weighted Average Price (VWAP) as
determined by NASDAQ of one (1) Share during the thirty (30) calendar day period
prior to and including the final day of the relevant measuring period, plus the
amount of all dividends paid on one (1) Share between the Effective Date and the
final day of the relevant measuring period. For purposes of calculating the
number of shares awarded to Executive under this Section 4.3, the FMV of the
shares will be deemed to be the Volume-Weighted Average Price, calculated in the
same manner as described above (but excluding any dividends).
Notwithstanding the foregoing, if Executive’s employment is terminated prior to
September 4, 2015 (and Executive does not receive any payment as a result of a
Qualifying Termination pursuant to the 2011 CIC Agreement prior to the payment
date of the Mid-Term PBCB award) and such termination is: (a) due to Executive’s
death or (b) on account of Executive’s incapacity pursuant to Section 11, then
Employer shall make to Executive, within two (2) weeks after termination of his
employment, the Mid-Term PBCB award, if any would have been earned based on ASP
on Executive’s termination date, as if Executive had been employed by Employer,
on a full-time, continuous basis through September 3, 2015. Additionally, if
Executive’s employment is terminated after September 3, 2015 but prior to August
1, 2017 (and Executive does not receive any payment as a result of a Qualifying
Termination pursuant to the 2011 CIC Agreement prior to the payment date of the

5
 
 

--------------------------------------------------------------------------------



Full-Term PBCB award) and such termination is: (a) due to Executive’s death or
(b) on account of Executive’s incapacity pursuant to Section 11, then Employer
shall make to Executive, within two (2) weeks after termination of his
employment, the Full-Term PBCB award, if any would have been earned based on ASP
on Executive’s termination date, as if Executive had been employed by Employer,
on a full-time, continuous basis through July 31, 2017; provided, however, the
award set forth in this sentence, if any are earned, shall be reduced by the
original value of any Mid-Term PBCB award already made.
4.4    Annual Stock Completion Bonus. On the first day of each of the Contract
Years, Employer shall grant to Executive restricted Shares in the following
amounts: First Contract Year – One Hundred Fifty Thousand Dollars ($150,000);
Second Contract Year – Three Hundred Fifty Thousand Dollars ($350,000); Third
Contract Year – Two Hundred Fifty Thousand Dollars ($250,000); and Fourth
Contract Year – Two Hundred Fifty Thousand Dollars ($250,000) (the “Restricted
Shares”). Each of the individual Restricted Share grants shall vest upon
completion of the Contract Year during which such Restricted Share grant was
made, subject to the terms of this Section 4. In the event that any dividends
are paid on Restricted Shares during the vesting period for any Restricted Share
grant, Employer shall pay dividends with respect to Executives’ Restricted
Shares (including any unvested shares), in the same form and at the same time as
dividends are paid to other shareholders in respect of vested, unrestricted
Shares. The Restricted Shares granted pursuant to this Section 4.4 shall be
granted according to the terms and subject to the conditions of the Plan and
shall include a restrictive legend as provided for by the Plan. Upon the vesting
of any Restricted Shares, Employer shall withhold a sufficient number of Shares
to satisfy all federal, state and local withholding requirements unless
Executive has otherwise remitted funds sufficient to satisfy any such
withholding requirements. If Executive’s employment is terminated prior to
vesting of any Restricted Share grant and such termination is due to a
Qualifying Termination on or following a Change in Control and Executive
receives a Change in Control payment pursuant to the 2011 CIC Agreement, then,
within two (2) weeks after termination of his employment, a pro-rata portion of
the Restricted Share grant shall immediately vest upon such termination. Any
pro-rata vesting of the Restricted Share grant shall be based upon the number of
calendar days elapsed between the first day of the then-current Contract Year
through and including the date of termination divided by (i) three hundred
sixty-five during the First, Second or Third Contract Year or (ii) three hundred
thirty-one in the Fourth Contract Year.
4.5    Payment/Award of Bonuses. Employer shall pay, cause to be paid or award,
as applicable, to Executive the bonuses, if earned according to the terms and
conditions set forth in Sections 4.2, 4.3 and 4.4; provided that, unless
provided otherwise in Sections 4.2, 4.3 and 4.4 or Sections 9, 10, 11 or 12 of
this Agreement, through the final day of the applicable measuring period for
such bonus: (i) this Agreement is in full force and effect and has not been
terminated for any reason (other than due to a material breach of this Agreement
by Employer); and

6
 
 

--------------------------------------------------------------------------------



(ii) Executive is fully performing all of Executive’s material duties and
obligations pursuant to this Agreement and is not in breach of any of the
material terms and conditions of this Agreement (provided that Executive’s
failure or inability to perform his duties and obligations because of his death
or incapacity (pursuant to Section 11), including during leaves of absence,
shall not be considered a breach of this Agreement or non-performance under this
provision). In addition, it is understood and agreed that Employer may, at its
sole election, pay any bonus amounts earned by Executive pursuant to this
Section 4 in cash or Shares. Any Shares awarded pursuant to this Section 4 shall
be registered with the SEC on a then-effective Form S-8 or other applicable
registration statement and are issued without restriction on resale (and further
provided that the Shares are listed on a securities exchange or over-the-counter
market, which does not include listing on the “pink sheets,” at the time of
issuance), subject to any restrictions on resale under ECC’s Security Trading
Policy and applicable federal and state law. In the event that Employer elects
pursuant to this Section 4.5 to pay any Fiscal Year Bonus amounts in Shares, the
percentage of such bonus amounts payable in Shares shall be consistent with, and
the exact number of Shares to be awarded to Executive shall be determined in the
same manner as, that utilized for the Key Executive Group. Any Fiscal Year Bonus
amounts earned by Executive pursuant to the terms and conditions of Section 4.2
shall be paid after the end of the Fiscal Year for which the bonus is earned
(but in no event later than ninety (90) days after the end of such Fiscal Year),
except any pro-rated Fiscal Year Bonus earned by Executive for the period ending
July 31, 2017 shall be paid within two (2) weeks of July 31, 2017. Any and all
bonus amounts payable by Employer to Executive pursuant to this Section 4 shall
be subject to applicable taxes and withholdings as required by law.
Notwithstanding any other provisions of this Agreement, any bonus pursuant to
Sections 4.2, 4.3 or 4.4 shall be paid to Executive by the earlier of the date
specified herein or the date that is no later than two-and-a-half months after
the end of either Employer’s or Executive’s first taxable year (whichever period
is longer) in which any such bonus is no longer subject to a substantial risk of
forfeiture for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”).
5.    Expenses; Travel. Employer shall pay or reimburse Executive for all
reasonable expenses actually incurred or paid by Executive during the Term in
connection with the performance of Executive’s services hereunder upon
presentation of expense statements, vouchers or other supporting documentation
as Employer may require of Executive; provided that, such expenses are otherwise
in accordance with Employer’s policies. Executive shall undertake such travel as
may be required in the performance of Executive’s duties pursuant to this
Agreement.
6.    Fringe Benefits.
6.1    Vacation and Other Benefits. Each Contract Year, Executive shall be
entitled to four (4) weeks of paid vacation (annualized) in accordance with
Employer’s applicable policies and procedures for executive-level employees.
Executive shall

7
 
 

--------------------------------------------------------------------------------



also be eligible to participate in and receive the fringe benefits generally
made available to other executive‑level employees of Employer in accordance with
and to the extent that Executive is eligible under the general provisions of
Employer’s fringe benefit plans or programs; provided, however, that Executive
understands that these benefits may be increased, changed, eliminated or added
from time to time during the Term as determined in Employer’s sole and absolute
discretion.
6.2    Insurance and Estate Planning. Each Contract Year, Employer agrees to
reimburse Executive in an amount not to exceed Five Thousand Dollars ($5,000)
for the annual premium and other fees and expenses associated with estate
planning services for Executive, including legal and tax services, and/or
Executive’s purchase or maintenance of a life or disability insurance policy or
other insurance policies on the life, or related to the care, of Executive.
Executive shall be entitled to freely select and change the beneficiary or
beneficiaries under such policy or policies. Notwithstanding anything to the
contrary contained in this Agreement, Employer’s obligations under this Section
6.2 are expressly contingent upon Executive providing required information and
taking all necessary actions required of Executive in order to obtain and
maintain the subject services, policy or policies, including without limitation
passing any required physical examinations. Reimbursements pursuant to this
Section 6.2 with respect to a Contract Year shall be made as soon as
administratively feasible after Executive submits the information and
documentation required for reimbursement; provided, however, under no
circumstances shall such reimbursement be paid later than two-and-a-half months
after the end of the calendar year or Employer’s taxable year in which such
Contract Year commenced.
7.    Non-Disclosure; Work Product; Injunctive Relief.
7.1    Non‑Disclosure. Executive acknowledges that certain information
concerning the business of the Emmis Group and its members (including but not
limited to trade secrets and other proprietary information) is of a highly
confidential nature, and that, as a result of Executive’s employment with
Employer prior to and during the Term, Executive shall receive and develop
proprietary and confidential information concerning the business of Employer
and/or other members of the Emmis Group which, if known to Employer’s
competitors, would damage Employer, other members of the Emmis Group and their
respective businesses. Accordingly, Executive hereby agrees that during the Term
and thereafter, Executive shall not divulge or appropriate for Executive’s own
use, or for the use or benefit of any third party (other than Employer and its
representatives, or as directed in writing by Employer), any information or
knowledge concerning the business of Employer, or any other member of the Emmis
Group, which is not generally available to the public other than through the
activities of Executive. Executive further agrees that, immediately upon
termination of Executive’s employment for any reason, Executive shall promptly
surrender to Employer all documents, brochures, plans, strategies, writings,
illustrations, client lists, price lists, sales, financial or marketing plans,
budgets and any and all other materials (regardless of form or character) which

8
 
 

--------------------------------------------------------------------------------



Executive received from or developed on behalf of Employer or any member of the
Emmis Group in connection with Executive’s employment prior to or during the
Term. Executive acknowledges that all such materials shall remain at all times
during the Term and thereafter the sole and exclusive property of Employer and
that nothing in this Agreement shall be deemed to grant Executive any right,
title or interest in such material.
7.2    Work Product. Executive acknowledges and agrees that all writings, works
of authorship, technology, inventions, discoveries, ideas and other work product
of any nature whatsoever, that are created, prepared, produced, authored,
edited, amended, conceived or reduced to practice by Executive individually or
jointly with others during the period of his employment by Employer and relating
in any way to the business or contemplated business, research or development of
the Emmis Group (regardless of when or where the Work Product is prepared or
whose equipment or other resources is used in preparing the same) and all
printed, physical and electronic copies, all improvements, rights and claims
related to the foregoing, and other tangible embodiments thereof (collectively,
“Work Product”), as well as any and all rights in and to copyrights, trade
secrets, trademarks (and related goodwill), patents and other intellectual
property rights therein arising in any jurisdiction throughout the world and all
related rights of priority under international conventions with respect thereto,
including all pending and future applications and registrations therefor, and
continuations, divisions, continuations-in-part, reissues, extensions and
renewals thereof (collectively, “Intellectual Property Rights”), shall be the
sole and exclusive property of Employer. Executive acknowledges that, by reason
of being employed by Employer at the relevant times, to the extent permitted by
law, all of the Work Product consisting of copyrightable subject matter is "work
made for hire" as defined in 17 U.S.C. § 101 and such copyrights are therefore
owned by Employer. To the extent that the foregoing does not apply, Executive
hereby irrevocably assigns to Employer, for no additional consideration,
Executive's entire right, title and interest in and to all Work Product and
Intellectual Property Rights therein, including the right to sue, counterclaim
and recover for all past, present and future infringement, misappropriation or
dilution thereof, and all rights corresponding thereto throughout the world.
Nothing contained in this Agreement shall be construed to reduce or limit
Employer’s rights, title or interest in any Work Product or Intellectual
Property Rights so as to be less in any respect than that Employer would have
had in the absence of this Agreement. During and after his employment, Executive
agrees to reasonably cooperate with Employer to (a) apply for, obtain, perfect
and transfer to Employer the Work Product as well as an Intellectual Property
Right in the Work Product in any jurisdiction in the world; and (b) maintain,
protect and enforce the same, including, without limitation, executing and
delivering to Employer any and all applications, oaths, declarations,
affidavits, waivers, assignments and other documents and instruments as shall be
requested by Employer. Executive hereby irrevocably grants Employer power of
attorney to execute and deliver any such documents on Executive's behalf in his
name and to do all other lawfully permitted acts to transfer the Work Product to
Employer and further the transfer, issuance,

9
 
 

--------------------------------------------------------------------------------



prosecution and maintenance of all Intellectual Property Rights therein, to the
full extent permitted by law, if Executive does not promptly cooperate with
Employer’s request (without limiting the rights Employer shall have in such
circumstances by operation of law). The power of attorney is coupled with an
interest and shall not be effected by Executive's subsequent incapacity.
Executive understands that this Agreement does not, and shall not be construed
to, grant Executive any license or right of any nature with respect to any Work
Product or Intellectual Property Rights or any confidential information,
materials, software or other tools made available to him by Employer or the
Emmis Group.
7.3    Injunctive Relief. Executive acknowledges that Executive’s breach of this
Section 7 will cause irreparable harm and damage to Employer, the exact amount
of which will be difficult to ascertain; that the remedies at law for any such
breach would be inadequate; and that the provisions of this Section 7 have been
specifically negotiated and carefully written to prevent such irreparable harm
and damage. Accordingly, if Executive breaches this Section 7, Employer shall be
entitled to injunctive relief (including attorneys’ fees and costs) enforcing
this Section 7 to the extent reasonably necessary to protect Employer’s
legitimate interests, without posting bond or other security.
8.    Non‑Interference; Non-Competition; Injunctive Relief.
8.1    Non‑Interference. During the Term, and for a period of two (2) years
immediately following the expiration or early termination of the Term for any
reason, Executive shall not, directly or indirectly, take any action (or permit
any action to be taken by an entity with which Executive is associated) which
has the effect of interfering with Employer’s relationship (contractual or
otherwise) with: (i) on‑air talent of any member of the Emmis Group; or (ii) any
other employee of any member of the Emmis Group. Without limiting the generality
of the foregoing, Executive specifically agrees that during such time period,
neither Executive nor any entity with which Executive is associated shall
solicit, hire or engage any on‑air talent or other employee of any member of the
Emmis Group or any other employee of any member of the Emmis Group to provide
services for Executive’s benefit or for the benefit of any other business or
entity, or solicit or encourage them to cease their employment with any member
of the Emmis Group for any reason.
8.2    Non‑Competition. Executive acknowledges the special and unique nature of
Executive’s employment with Employer as a executive-level employee, and
understands that, as a result of Executive’s employment with Employer prior to
and during the Term, Executive has gained and will continue to gain knowledge of
and have access to highly sensitive and valuable information regarding the
operations of Employer and its subsidiaries and affiliated entities, including
but not limited to the confidential information described more fully in Section
7.1. Accordingly, Executive acknowledges Employer’s interest in preventing the
disclosure of such information through the engagement of Executive’s services by
any of Employer’s

10
 
 

--------------------------------------------------------------------------------



competitors following the expiration or termination of the Term for any reason.
Consequently, during the Term and for a period of twelve (12) months immediately
following the expiration or termination of the Term for any reason, Executive
shall not engage directly or indirectly in, or become employed by, serve as an
agent or consultant to, or become an officer, director, partner, principal or
shareholder of, any corporation, partnership or other entity which (i) is
engaged in the terrestrial radio broadcasting business or the city and regional
magazine publishing business, in any market in which Employer owns or operates a
radio station or magazine as of the termination date of Executive’s employment
with Employer or (ii) engaged in development of mobile applications using
reception of AM, FM or HD radio broadcast signals as a content source (a
“Competitive Business”). As long as Executive does not engage in any other
activity prohibited by the immediately preceding sentence, Executive’s ownership
of less than five percent (5%) of the issued and outstanding stock of any
corporation whose stock is traded on an established securities market shall not
constitute competition with Employer for the purpose of this Section 8.2.
8.3    Injunctive Relief. Executive acknowledges and agrees that the provisions
of this Section 8 have been specifically negotiated and carefully worded in
recognition of the opportunities which will be afforded to Executive by Employer
by virtue of Executive’s continued association with Employer during the Term,
and the influence that Executive has and will continue to have over Employer’s
employees, customers and suppliers. Executive further acknowledges that
Executive’s breach of Section 8.1 or 8.2 herein will cause irreparable harm and
damage to Employer, the exact amount of which will be difficult to ascertain;
that the remedies at law for any such breach would be inadequate; and that the
provisions of this Section 8 have been specifically negotiated and carefully
written to prevent such irreparable harm and damage. Accordingly, if Executive
breaches Section 8.1 or 8.2, Employer shall be entitled to injunctive relief
(including attorneys’ fees and costs) enforcing Section 8.1 or 8.2, to the
extent reasonably necessary to protect Employer’s legitimate interests, without
posting bond or other security. Notwithstanding anything to the contrary
contained in this Agreement, if Executive violates Section 8.1 or 8.2, and
Employer brings legal action for injunctive or other relief, Employer shall not,
as a result of the time involved in obtaining such relief, be deprived of the
benefit of the full period of noninterference set forth therein. Accordingly,
the obligations set forth in Section 8.1 or 8.2 shall have the duration set
forth therein, computed from the date such relief is granted but reduced by the
time expired between the date the restrictive period began to run and the date
of the first violation of the obligation(s) by Executive.
8.4    Construction. Despite the express agreement herein between the parties,
in the event that any provisions set forth in this Section 8 shall be determined
by any court or other tribunal of competent jurisdiction to be unenforceable for
any reason whatsoever, the parties agree that this Section 8 shall be
interpreted to extend only

11
 
 

--------------------------------------------------------------------------------



to the maximum extent as to which it may be enforceable, and that this Section 8
shall be severable into its component parts, all as determined by such court or
tribunal.
9.    Termination of Agreement by Employer for Cause.
9.1    Termination. Employer may terminate this Agreement and Executive’s
employment hereunder for Cause (as defined in Section 9.3 below) in accordance
with the terms and conditions of this Section 9. Following a determination by
Employer that Executive should be terminated for Cause, Employer shall give
written notice (the “Preliminary Notice”) to Executive specifying the grounds
for such termination, and Executive shall have ten (10) days after receipt of
the Preliminary Notice to attempt to cure any acts or omissions giving rise to
Cause, if applicable, and/or to respond to Employer in writing. If following the
expiration of such ten (10) day period Employer reaffirms its determination that
Executive should be terminated for Cause, such termination shall be effective
upon delivery by Employer to Executive of a final notice of termination.
9.2    Effect of Termination. In the event of termination for Cause

as provided in Section 9.1 above:
(i)    Executive shall have no further obligations or liabilities hereunder
except Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement, and except for any obligations arising in
connection with any conduct of Executive described in Section 9.3;
(ii)    Employer shall have no further obligations or liabilities hereunder,
except that Employer shall, not later than two (2) weeks after the termination
date:
(a)    Pay to Executive any Base Salary which has been earned on or prior to the
termination date, but which remains unpaid as of the termination date; and
(b)    Pay to Executive any bonus amounts which have been earned on or prior to
the termination date pursuant to Section 4, if any, but which remain unpaid as
of the termination date.
Additionally, Employer shall comply with the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
provisions of any Employer benefit plans in which Executive or Executive’s
eligible dependents or beneficiaries are participating at the time of
termination.
9.3    Definition of Cause. For purposes of this Agreement, “Cause” shall be
defined to mean any of the following: (i) Executive’s failure, refusal or
neglect to

12
 
 

--------------------------------------------------------------------------------



perform any of Executive’s material duties or obligations under this Agreement,
or any material duties assigned to Executive consistent with the terms of this
Agreement (Executive’s inability or failure to perform his obligations hereunder
because of his death or incapacity, subject to Employer’s right to terminate
Executive’s employment pursuant to Section 11, including during approved periods
of absence, or any accommodation in job duties or function as a result of
Executive’s disability, shall not be considered Cause for termination under this
provision), or abide by any applicable policy of Employer, or Executive’s breach
of any material term or condition of this Agreement, and continuation of such
failure, refusal, neglect, or breach after written notice and the expiration of
a ten (10) day cure period; provided, however, that it is not the parties’
intention that the Employer shall be required to provide successive such
notices, and in the event Employer has provided Executive with a notice and
opportunity to cure pursuant to this Section 9.3, Employer may terminate this
Agreement for a subsequent breach similar or related to the breach for which
notice was previously given or for a continuing series or pattern of breaches
(whether or not similar or related) without providing notice and an opportunity
to cure; (ii) commission of any felony or any other crime involving an act of
moral turpitude which is harmful to Employer’s business or reputation;
(iii) Executive’s action or omission, or knowing allowance of actions or
omissions, which are in violation of any law or any of the rules or regulations
of the Federal Communications Commission, or which otherwise jeopardize any of
the licenses granted to Employer or any member of the Emmis Group in connection
with the ownership or operation of any radio station; (iv) theft in any amount;
(v) actual or threatened violence against any individual (in connection with his
employment hereunder) or another employee; (vi) sexual or other prohibited
harassment of others that is actionable under applicable laws;
(vii) unauthorized disclosure or use of trade secrets or proprietary or
confidential information, as described more fully in Section 7.1; (viii) any
action which brings Employer or any member of the Emmis Group into public
disrepute, contempt, scandal or ridicule, and which is harmful to Employer’s
business or reputation; and (ix) any matter constituting cause or gross
misconduct under applicable laws.
10.    Termination by Employer Without Cause or Voluntary Resignation by
Executive for Good Reason.
10.1    Effect of the Termination. If Employer Terminates Executive’s Employment
(as defined below) without Cause, or Executive Terminates his Employment for
Good Reason (as defined below), then:
(iii)    Executive shall have no further obligations or liabilities hereunder,
except Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement.
(iv)    Employer shall have no further obligations or liabilities hereunder,
except that Employer shall:

13
 
 

--------------------------------------------------------------------------------



(a)    Pay to Executive any Base Salary which has been earned on or prior to the
termination date, but which remains unpaid as of the termination date, in a
lump-sum cash payment within two (2) weeks of the termination date, which amount
will be paid whether or not Executive signs a release and waiver of claims as
provided below.


(b)    Pay to Executive any bonus amounts, if any, which Executive earned prior
to the termination date pursuant to Section 4 but which are unpaid as of the
termination date, in a lump-sum cash payment within two (2) weeks of the
termination date, which amount will be paid whether or not Executive signs a
release and waiver of claims as provided below.


(c)    Pay to Executive a lump-sum cash payment within two (2) weeks of the
Release Effective Date (as defined below) equal to One Million One Hundred Fifty
Thousand Dollars ($1,150,000) less any Fiscal Year bonus amounts (for the Fiscal
Year in which the termination occurs) either paid or required to be paid
pursuant to Sections 4.2 and 10.1(ii)(b), subject to any applicable tax
withholding and deductions as required by law.


(d)     If such termination occurs during the Second Contract Year, grant to
Executive a pro-rated portion of the Mid-Term PBCB, if any would have been
earned at the end of the Second Contract Year, using the number of days
Executive was employed during the Term divided by seven hundred thirty (730)
(such grant to be made on the date that the Mid-Term PBCB grant would have been
made had Executive been employed on a full-time, continuous basis through the
Second Contract Year).


(e)    If such termination occurs during the Fourth Contract Year, grant to
Executive a pro-rated portion of the Full-Term PBCB, if any would have been
earned at the end of the Fourth Contract Year, using the number of days
Executive was employed during the Term divided by one thousand four hundred
twenty-six (1,426) (such grant to be made on the date that the Full-Term PBCB
grant would have been

14
 
 

--------------------------------------------------------------------------------



made had Executive been employed on a full-time, continuous basis through the
Fourth Contract Year).


(f)    Pay or reimburse, for up to one (1) year, any medical, dental or vision
insurance premiums (up to the amount that Employer is paying on behalf of
Executive and his eligible dependents immediately prior to the date of
termination, e.g., the employer-paid premium) for the continuation of such
health coverage for Executive and Executive’s dependents pursuant to the
provisions of COBRA or applicable state law. If Employer becomes eligible to
participate in any other group insurance program of another employer and elects
coverage thereunder, these payments shall cease at that time.


(g)    Accelerate in full the vesting of any Options granted to Executive prior
to the termination date. Any Restricted Shares that are unvested as of the
termination date shall be immediately forfeited.
(iii)    Executive shall execute a general release in favor of Employer and the
Emmis Group in a customary form provided by Employer (a “Release”)by no later
than 21 days after the receipt of the Release. The date the Release is effective
and can no longer be revoked is the “Release Effective Date.” Each of the
payments and grants set forth in Sections 10.1(ii)(c)-(g) are entirely
contingent upon Executive’s execution of the Release. To the extent any
severance pay or benefits described above are considered to be “deferred
compensation” under Section 409A of the Code, and the maximum period during
which Executive may consider whether to sign and revoke the release spans two
calendar years, then to the extent required by Section 409A, no payments or
benefits will occur or be paid until the later calendar year.
10.2    Definition of Termination of Employment. For purposes of this Agreement,
when capitalized, “Terminates Employment,” “Termination of Employment,” or any
variation of that term means a separation from service within the meaning of
Section 409A (defined below). If Executive’s employment terminates but does not
qualify as a separation from service under Section 409A, then Executive shall
become entitled to receive the severance pay and benefits set forth in this
Agreement at such time as he incurs a separation from service.
10.3    Definition of Good Reason. For purposes of this Section 10, the term
“Good Reason” shall be defined to mean, without Executive’s written consent: (i)
a reduction by Employer in Executive’s Base Salary or target Fiscal Year Bonus
opportunity from the amounts set forth in this Agreement; (ii) failure of
Employer to provide an office to Executive, or Employer requiring Executive to
work in an office that is

15
 
 

--------------------------------------------------------------------------------



more than thirty-five (35) miles from the location of the Company’s principal
executive offices at the time of this Agreement, except for required travel on
business of the Company to the extent substantially consistent with Executive’s
business travel obligations, or (iii) a material breach of the terms of this
Agreement by Employer; provided that Executive has given Employer notice of such
breach within thirty (30) days of the initial occurrence of the event that is
alleged to constitute Good Reason, such breach remains uncured in the thirty
(30) day period after such notice, and Executive terminates his employment no
later than ten (10) days after the cure period has expired. Employer shall not
take any position that a resignation by Executive for Good Reason fails to
constitute on involuntary separation from service for purposes of Section 409A.
11.    Termination of Agreement by Employer for Incapacity.
11.1    Termination. If Executive shall become incapacitated (as defined in the
Employer’s employee handbook or, if that is not applicable, as reasonably
determined by Employer), Employer shall continue to compensate Executive under
the terms of this Agreement without diminution and otherwise without regard to
such incapacity or nonperformance of duties until Executive has been
incapacitated for a cumulative period of six (6) months, at which time Employer
may, in its sole discretion, elect to terminate Executive’s employment. The date
that Executive’s employment terminates pursuant to this Section 11 is referred
to herein as the “Incapacity Termination Date.”
11.2    Obligations after Termination. Executive shall have no further
obligations or liabilities hereunder after an Incapacity Termination Date except
Executive’s obligations under Sections 7 and 8, which shall survive the
termination or expiration of this Agreement. After an Incapacity Termination
Date, Employer shall have no further obligations or liabilities hereunder except
that Employer shall, not later than two (2) weeks after an Incapacity
Termination Date, pay to Executive those amounts described in Sections 4.3 and
9.2(ii); provided, however, that in the event an Incapacity Termination Date
occurs at least six (6) months after the commencement of a Fiscal Year during
the Term, Employer shall pay to Executive a pro-rated portion of the Fiscal Year
Bonus for the Fiscal Year during which the Incapacity Termination Date occurs,
such amount to be determined in the sole discretion of Employer. Additionally,
Employer shall comply with the provisions of COBRA and the provisions of any
Employer benefit plans in which Executive or Executive’s eligible dependents or
beneficiaries are participating at the time of termination. Nothing in this
Section 11 shall affect the amount of any benefits which may be payable to
Executive under any insurance plan or policy maintained by Employer or Executive
or pursuant to any Employer company practice, plan or program applicable to
other executive-level employees of the Emmis Group.
12.    Death of Executive. This Agreement shall terminate immediately upon
Executive’s death. In the event of such termination, Employer shall have no
further

16
 
 

--------------------------------------------------------------------------------



obligations or liabilities hereunder except that Employer shall, not later than
two (2) weeks after Executive’s date of death, pay or grant to Executive’s
estate or designated beneficiary those amounts described in Sections 4.3 and
9.2(ii). Additionally, Employer shall comply with the provisions of COBRA and
the provisions of any Employer benefit plans in which Executive or Executive’s
eligible dependents or beneficiaries are participating at the time of
termination. In the event that Executive dies after termination of this
Agreement pursuant to Sections 9, 10 or 11, all amounts required to be paid by
Employer prior to Executive’s death in connection with such termination that
remain unpaid as of Executive’s date of death shall be paid to Executive’s
estate or designated beneficiary.
13.    Termination of the Agreement because of Non-renewal. If this Agreement
expires on July 31, 2017 and is not renewed or extended by the parties,
Executive shall have no further obligations or liabilities hereunder, except
Executive’s obligations under Sections 7 and 8, which shall survive the
expiration of this Agreement. Employer shall have the liabilities and
obligations set forth in Section 9.2(ii) above, and shall pay the Fiscal Year
Bonus, if any, in accordance with Section 4.2 and the Completion Bonus in
accordance with Section 4.3 within two (2) weeks after the expiration of the
Agreement.
14.    Change in Title/Duties. Notwithstanding anything to the contrary
contained herein, at any time upon prior notice to Executive, Employer may
change Executive’s duties and responsibilities hereunder, and may change
Executive’s titles with Executive’s consent in his sole discretion to a
comparable title or may promote Executive to the position of President, Chief
Executive Officer or Vice Chairman of the Company without his consent. If
Employer elects to exercise its rights under this Section 14, Employer shall
continue for the remainder of the Term (i) to provide Executive with an office
within thirty-five (35) miles from the location of the Company’s principal
executive offices at the time of this Agreement and (ii) to perform its
obligations under Sections 3, 4, 5 and 6 of this Agreement.
15.    Application of Internal Revenue Code Section 409A. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)
(“Separation From Service”), unless Employer reasonably determines that such
amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A.
It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury

17
 
 

--------------------------------------------------------------------------------



Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5)
and 1.409A-1(b)(9). However, if Employer (or, if applicable, the successor
entity thereto) determines that the Severance Benefits constitute “deferred
compensation” under Section 409A and Executive is, on the termination of
service, a “specified employee” of Employer or any successor entity thereto, as
such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Severance Benefit payments
shall be delayed until the earlier to occur of: (i) the date that is six months
and one day after Executive’s Separation From Service, or (ii) the date of
Executive’s death (such applicable date, the “Specified Employee Initial Payment
Date”), the Employer (or the successor entity thereto, as applicable) shall (A)
pay to Executive a lump sum amount equal to the sum of the Severance Benefit
payments that Executive would otherwise have received through the Specified
Employee Initial Payment Date if the commencement of the payment of the
Severance Benefits had not been so delayed pursuant to this Section and (B)
commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.


This Agreement is intended to comply with Section 409A, and it is intended that
no amounts payable hereunder shall be subject to tax under Section 409A.
Employer shall use commercially reasonable efforts to comply with Section 409A
with respect to payments of benefits hereunder.


16.    Adjustments for Changes in Capitalization of Employer. In the event of
any change in Employer’s outstanding Shares during the Term by reason of any
reorganization, recapitalization, reclassification, merger, stock split, reverse
stock split, stock dividend, asset spin-off, share combination, consolidation or
other event, the number and class of Shares and/or Options awarded pursuant to
Section 4 (and any applicable Option exercise price) and the Share used in the
calculation of ASP in Section 4.3 shall be adjusted by the Compensation
Committee in its sole and absolute discretion and, if applicable, in accordance
with the terms of the Plan, and the option agreement evidencing the grant of the
Option. The determination of the Compensation Committee shall be conclusive and
binding. All adjustments pursuant to this Section shall be made in a manner that
does not result in taxation to the Executive under Section 409A.
17.    Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be made in writing and shall
be deemed to have been made as of: (a) the date that is three (3) days after the
date of mailing, if

18
 
 

--------------------------------------------------------------------------------



sent via the U.S. postal service, first-class, postage-prepaid, (b) the date
that is the next date upon which an overnight delivery service (Federal Express
or UPS only) will make such delivery, if sent via such overnight delivery
service, postage prepaid, (c) the date such delivery is made, if delivered in
person to the notice party specified below or (d) the date such delivery is
made, if delivered via email. Such notice shall be delivered as follows (or to
such other or additional address as either party shall designate by notice in
writing to the other in accordance herewith):
(i)    If to Employer:


Jeffrey H. Smulyan, Chairman & CEO
Emmis Communications Corporation
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Email: Jeff@emmis.com


With a copy to:
Legal Department
Emmis Communications Corporation
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Email: legal@emmis.com


(ii)    If to Executive, to Executive at Executive’s address in the personnel
records of Employer.
18.    Miscellaneous.
18.1    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Indiana without regard to
its conflict of law principles.

19
 
 

--------------------------------------------------------------------------------



18.2    Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any of the terms and conditions of this Agreement.
18.3    Entire Agreement. This Agreement shall supersede and replace, in all
respects, any prior employment agreement entered into between the parties and
any such agreement shall immediately terminate and be of no further force or
effect. For purposes of the preceding sentence, any change in control,
restricted stock, option and other benefits-related agreement shall not
constitute a “prior employment agreement.”
18.4    Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive to any third party; provided,
however, that Executive may designate pursuant to Section 18.6 one (1) or more
beneficiaries to receive any amounts that would otherwise be payable hereunder
to Executive’s estate. Employer may assign all or any portion of its rights and
obligations hereunder to any other member of the Emmis Group or to any successor
or assignee of Employer pursuant to a reorganization, recapitalization, merger,
consolidation, sale of substantially all of the assets or stock of Employer, or
otherwise.
18.5    Amendments; Waivers. Except as expressly provided in the following
sentence, this Agreement cannot be changed, modified or amended, and no
provision or requirement hereof may be waived, without the written consent of
Executive and Employer. Employer may amend this Agreement to the extent that
Employer reasonably determines that such change is necessary to comply with
Section 409A and further guidance thereunder, provided that such change does not
reduce the amounts payable to Executive hereunder. The failure of a party at any
time to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce such provision. No waiver by
a party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach or a
waiver of the breach of any other term or covenant contained in this Agreement.
18.6    Beneficiaries. Whenever this Agreement provides for any payment to
Executive’s estate, such payment may be made instead to such beneficiary as
Executive may have designated in a writing filed with Employer. Executive shall
have the right to revoke any such designation and to re‑designate a beneficiary
by written notice to Employer (or to any applicable insurance company).
18.7    Change in Fiscal Year. If, at any time during the Term, Employer changes
its fiscal year, Employer shall make such adjustments to the various dates and
target amounts included herein as are necessary or appropriate, provided that no
such change shall affect the date on which any amount is payable hereunder.

20
 
 

--------------------------------------------------------------------------------



18.8    Executive’s Warranty and Indemnity. Executive hereby represents and
warrants that Executive: (i) has the full and unqualified right to enter into
and fully perform this Agreement according to each and every term and condition
contained herein; (ii) has not made any agreement, contractual obligation or
commitment in contravention of any of the terms and conditions of this Agreement
or which would prevent Executive from performing according to any of the terms
and conditions contained herein; and (iii) has not entered into any agreement
with any prior employer or other person, corporation or entity which would in
any way adversely affect Executive’s or Employer’s right to enter into this
Agreement. Furthermore, Executive hereby agrees to fully indemnify and hold
harmless Employer and each of its subsidiaries, affiliates and related entities,
and each of their respective officers, directors, employees, agents, attorneys,
shareholders, insurers and representatives from and against any and all losses,
costs, damages, expenses (including attorneys’ fees and expenses), liabilities
and claims, arising from, in connection with, or in any way related to,
Executive’s breach of any of the representations or warranties contained in this
Section 18.8.
18.9    Venue. Any action to enforce, challenge or construe the terms or making
of this Agreement or to recover for its breach shall be litigated exclusively in
a state court located in Marion County, Indiana, except that the Employer may
elect, at its sole and absolute discretion, to litigate the action in the county
or state where any breach by Executive occurred or where Executive can be found.
Executive acknowledges and agrees that this venue provision is an essential
provision of this Agreement and Executive hereby waives any defense of lack of
personal jurisdiction or improper venue.
18.10    Indemnification. Executive shall be entitled to the benefit of the
indemnification provisions set forth in Employer’s Amended and Restated Articles
of Incorporation and/or By‑Laws, or any applicable corporate resolution, as the
same may be amended from time to time during the Term (not including any
limiting amendments or additions, but including any amendments or additions that
add to or broaden the protection afforded to Executive at the time of execution
of this Agreement) to the fullest extent permitted by applicable law.
Additionally, Employer shall cause Executive to be indemnified in accordance
with Chapter 37 of the Indiana Business Corporation Law (the “IBCL”), as the
same may be amended from time to time during the Term, to the fullest extent
permitted by the IBCL as required to make Executive whole in connection with any
indemnifiable loss, cost or expense incurred in Executive’s performance of
Executive’s duties and obligations pursuant to this Agreement. Employer shall
also maintain during the Term, and for a commercially reasonable period after
the Term, an insurance policy providing directors’ and officers’ liability
coverage in a commercially reasonable amount. It is understood that the
foregoing indemnification obligations shall survive the expiration or
termination of the Term.

21
 
 

--------------------------------------------------------------------------------



18.11    Executive and Employer have previously entered into that certain Emmis
Change in Control Severance Agreement effective as of September 4, 2011 (the
“2011 CIC Agreement”).  The 2011 CIC Agreement will continue in effect in
accordance with its terms. Without limiting the generality of the foregoing and
notwithstanding anything to the contrary contained in the 2011 CIC Agreement,
whichever is then applicable: (i) neither the Completion Bonuses nor any bonus
amount earned in excess of seventy percent (70%) of Executive’s Base Salary
shall be included within the definition of “Bonus Amount” in the 2011 CIC
Agreement; and (ii) the consummation of the sale, or series of sales resulting
in a sale, of at least seventy percent (70%) of the domestic radio stations in
which the Emmis Group owns an interest on the Effective Date constitutes at
“Change in Control” under Section 1(e) of the 2011 CIC Agreement.
18.12    Survival. Provision of this Agreement shall survive the termination or
expiration of this Agreement to the extent necessary in order to effectuate the
intent of the parties hereunder, including without limitation Sections 7, 8, 9,
10, 11, 12 and 18.
18.13    [Signatures on Following Page]

22
 
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
EMMIS OPERATING COMPANY (“Employer”)
By: /s/ Jeffrey H. Smulyan    
Jeffrey H. Smulyan
Chief Executive Officer
PATRICK WALSH
(“Executive”)
/s/ Patrick M. Walsh    
Patrick Walsh











23
 
 